On the conclusion of the oral argument, the following opinion was rendered:
THE COURT (Speaking Through the Chief Justice).
The court is of the opinion that the case is not distinguishable from Huerstal v. Muir, 62 Cal. 479, that the amendment to section 1210 of the Code of Civil Procedure has not changed the law in the respect suggested, and does not grant or confer any right of appeal in such a matter, that under these circumstances Huerstal v. Muir, 62 Cal. 479, controls, and the portion of the order complained of in this proceeding should be annulled.
It is so ordered.
Sloss, J., Melvin, J., and Lawlor, J., dissented.